Title: To Thomas Jefferson from Stephen Cathalan, Jr., 4 January 1806
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Marseilles 4th. January 1806.
                        
                        I have the honor of Confirming you my Respects of the 2d. & 7th. Novemb. last; Since I am with none
                            of your Letters.
                        I hope That the Two Cases white hermitage Wine, Sent in October last to Wm. Lee Esqr. at Bordeaux, to be
                            forwarded to you, will have, by This time, reached you.
                        I have Shipped on board The American Ship Heart of Oak of Boston, Captain Joseph Jackson, bound for Newyork
                            The two other Cases, to be Consigned to the Collector There, and be forwarded by him to you, Sir, as per bill of lading I
                            have remitted to him.
                        This Ship was Stranded one year ago near the Mouth of the River Rhone & wonderfully put afloat again by the
                            ingenious apparels of Mr. Chicallat, a Shipbuilder of This Place, and Carried into This Port where She was very Carefully
                            repaired anew. Tho’ The Expenses have Costed as much as The Ship was worth, it does great honor to This Man and to The
                            perseverance of Captain Jackson, who has Caused two Pictures of That Ship to be drawn explaining her Situation on the Spot
                            & The apparels. a kind of large Wheel around her hull, fixed to the Ship when in rolling her from the Shore, on the Sand
                            up and down to the Sea, which was a difficult matter to execute for a Ship of 202 tons, and he Succeeded on the moment the
                            Supercargo, Mr. A. Belknap of Boston, disgusted by the heavy expences and time lost had in Contemplation to abandon the
                            Ship.
                  As She was lying at 86 yards distant of the Sea, on the Ground, not any Ships Stranded before there could be
                            Saved, and of all those that were abandonned, this is the 1st. Essay; but now the engines may be perfected and executed at
                            less expences.
                  I have entered with you into this detail, as you are a Generous protector, not only of Agriculture, but you
                            encourage also efficaciously the Arts & Sciences and all Kind of Mechanism. Mr. Chicallat intends to Send to the
                            Minister of Marine at Paris the Pictures of these engines with the explanations thereof with a petition for a patent.
                         here inclosed The Invoices of the 2 Chests hermitage wine via Bordeaux with the 2 do. per Captn. Joseph
                            Jackson amounting to ƒ.830. making at ƒ.5. 3333/10000 
                     ⅌ $     $155.62/100
                            for which I dont Value on you as I did last year unto Capn. William Hazard’s Order, tho’ he wants bills on U. States and I
                            am procuring for him bills drawn by Genl. Armstrong on the treasurers of the U. States, because I  being Just informed
                            that my young friend Julius Oliver has been Captured on the 14th. Sept. last off the Capes and Carried into halifax with
                            The Brig Jefferson, Capn. Alexr. Hill, if, as I apprehend his Brig is Condemned and he is Striped of every thing, he will
                            not only be unable to discharge his bills unto my order unto Mr. Ch. G. Paleske of Philadia., but even be destitute of
                            Money, and as he is insured in France I beg you, as it was his and my intention to pay you a visit, to pay to him for my
                            account on his 3te receipts, that Sum $155.62/100. otherwise I beg you
                            when Convenient to remit the Same to Mr. Ch, G. Paleske of Philadia. for my account;—as I don’t know where nor when my
                            Letters to Julius Oliver may Reach him, Should he be with you I beg you to inform him of What preceeds on that Subject.
                  As he will be disgusted of Sea adventures and may wish to Come back here and fulfill again his office of
                            Chancellor, I beg leave to Confirm you that I as well as himself would Consider it a great favour if you would Commission
                            him as Such under me and my Responsability.
                        The warm Concern you have kindly taken toward me and my family, renders it my duty to inform you That on the
                            16th. ulto. my only daughter Eulaly was married to Mr. Samatan, Son of one of The most respectable Merchants of This place
                            who fell a victim of The Reign of Robespierre. he was a great friend of Mr. Stephen Girard of Philadelphia, and Contributed
                            much to his fortune. My Son-in-law Speaks a little english and under the tuition of my daughter who is a perfect master of
                            that Language, I hope he will in 6 months hence be able to assist me in my office; both and my Mother Still in good
                            health & Spirit beg leave to present you their best Respects.
                        I will in a few days write to the Secretary of State about affairs of This Consulate, but in mean time I have
                            the pleasure of informing you that at last on my repeated Claims towards This health-office they have resolved that the
                            quarantine which hitherto was fixed, from many ports within The U. States, to thirty days whereof fifteen days into Pomego
                            Island, has been reduced to 20 days, whereof Six only at Pomego—after which Coming into This Port, Tobacco, Fish and
                            other goods not Considered as Contumacy against the health, may be landed From the quarantine, provided Such Vessels may
                            be Supplied with a bill of health Vized by the French Consul in The Port they have Cleared from.
                        I hope the Box of dry’d Prunes and figs by Capn. Eden Shotwell bound for Charleston to be forwarded to you
                            by the Collector There will, by this time, reach you.
                        I have the honor to be with great Respect Sir Your most obedient & humble Servant
                        
                            Stephen Cathalan.
                        
                        
                            The Ship new orleans, and Brig Jefferson, are the only ones which being purchased here, and provided
                                    6 gun with Certificates of their Being bonafide The Property of
                                American Citizens, have been Captured. all the others have not been mollested, tho’ visited on their Passage; halifax
                                is very Prejudicial to American navigation.
                            Napoleon will soon or late humble The English; he is indeed a wonderfull man!
                        
                    